HALL, Judge,.
We affirm the appellant’s conviction and find he was properly sentenced as a habitual felony offender.
*222It is unnecessary for this court to address the appellant’s contention that he was improperly sentenced to probation after having been declared a habitual felony offender. The record shows the appellant neither objected to the sentence at the time of its imposition, nor did he otherwise file a timely notice of appeal anytime thereafter. Since the sentence was acceptable to the appellant at the time,.he is now deemed to have waived his right to attack its propriety upon its revocation. See Wolfson v. State, 437 So.2d 174 (Fla. 2d DCA 1983).
RYDER, A.C.J., and PATTERSON, J., concur.